Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “outputting a signal to interrupt thawing of the sample contained in the vessel at the calculated thaw end time, wherein the sample at the thaw end time has solid phase remaining in an aqueous solution in the vessel”. It is unclear as to what constitutes outputting a signal since the instant claim does not detail any structure to be used for outputting a signal. Using the broadest reasonable interpretation, outputting a signal could be an operator telling a technician to interrupt the thawing process. 
Claim 5 recites the limitation “wherein parallel algorithmic processes may modify the value calculated for either or both of the first thawing stage interval and the phase change interval”. It is not clear if parallel algorithmic processes are to be used in the method. 
Claims 2-4 and 6-16 depends upon a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaham et al. (US 20080120984 A1).
Regarding claim 1, Shaham et al. disclose a method of thawing a sample within a vessel, the method comprising: 
receiving a temperature data feed from one or more temperature sensors (132, Fig. 1) reporting an exterior surface temperature of the vessel at a location along the exterior surface of the vessel that is below a top level of a sample within the vessel (shown in Fig. 1, the sample is denoted by 112, see at least ¶0043, 0063, 0071); 
calculating a thaw end time based on the temperature data feed received from the one or more temperature sensors (mental step, done by operator); and 
outputting a signal to interrupt thawing of the sample contained in the vessel at the calculated thaw end time, wherein the sample at the thaw end time has solid phase remaining in an aqueous solution in the vessel (mental step, done by operator).
Regarding claim 2, Shaham et al. disclose the method of claim 1, wherein calculating the thaw end time is further based on a calculated time value for the start of a phase change from solid to liquid, and based on a phase change duration for the vessel (mental step, done by operator).
Regarding claim 3, Shaham et al. disclose the method of claim 2, further including: determining a first thawing stage interval by recording a heater contact time at which an operating heater contacts the sample container, and by subtracting the heater contact time from the calculated time value for the start of the phase change from solid to liquid; adding the phase change duration for the vessel to the first thawing stage interval to determine a calculated total thawing duration (done by operator); and interrupting the thawing process when a measured time duration starting from the heater contact time exceeds the calculated total thawing duration (done by operator).
Regarding claim 4, Shaham et al. disclose the method of claim 3 wherein as a result of outputting a signal to interrupt thawing of the sample contained in the vessel a heater in contact with the sample container separates from the sample container (as stated above the outputting a signal to interrupt is a function that can be done by the operator and further the interrupt the thawing would cut the power to the heater, thereby separating the heater from the sample container).
Regarding claim 5, Shaham et al. disclose the method of claim 3. The limitation “wherein parallel algorithmic processes may modify the value calculated for either or both of the first thawing stage interval and the phase change interval” is a contingent limitation. The instant claim use the work “may” a condition that is not required to be performed because the condition(s) precedent are not met. Therefore, this limitation does not further limit the method, see MPEP 2111.04, II.
Regarding claim 6, Shaham et al. disclose the method of claim 2, further comprising determining the calculated time value for the start of the phase change from solid to liquid by identifying a significant change in a first derivative of a warming curve defined by the recorded temperature measurements (mental step, done by operator) .
Regarding claim 7, Shaham et al. disclose the method of claim 1, wherein the temperature data feed received from the sensor is used to calculate a timing event associated with a change in state from solid to liquid of the sample contained in the vessel, and calculating the thaw end time is based on the timing event (mental step, done by operator).
Regarding claim 8, Shaham et al. disclose the method of claim 1, wherein the temperature data feed received from the sensor is used to calculate the rate of temperature increase of the vessel, and the thaw end time is based on the rate of temperature increase (mental step, done by operator) .
Regarding claim 9, Shaham et al. disclose the method of claim 1, wherein the step of calculating the thaw end time of the sample comprises adding an average thaw time to a calculated time value (mental step, done by operator).
Regarding claim 13, Shaham et al. disclose the method of claim 1. The limitation providing a signal alert to a user based on the thaw end time (can be done by hand, a person that is monitoring can yell to the user).
Regarding claim 14, Shaham et al. disclose the method of claim 13, wherein the signal alert is an audio and/or a visual alert (done by hand, a person that is monitoring can yell to the user).
Regarding claim 15, disclose the method of claim 1, further comprising adjusting the thaw end time based on a sample container material (done by user).
Regarding claim 16, disclose the method of claim 15, further comprising adjusting the thaw end time based on a presence of a sample container label (done by user).
Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbloom et al. (US 20110011850 A1) cited on IDS dated 01/05/2021.
Regarding claim 17, Rosenbloom et al. disclose a method and an apparatus for thawing a cryogenic sample in a sample container, the method comprising: 
heating a sample container (105, Figs. 1-2) with a heater (202, Fig. 2, ¶0022-0024); 
determining a thaw start time for the cryogenic sample (mental step, done by operator); 
determining an estimated thaw end time of the cryogenic sample based on the determined thaw start time of the cryogenic sample, the cryogenic sample at the estimated thaw end time having solid phase remaining in an aqueous solution in the sample container (mental step, done by operator); and 
stopping the heating of the sample container with the heater after the estimated thaw end time (done by the operator using the user interface (106, Fig. 1) or by unplugging the power cord (102, Fig. 1) .

    PNG
    media_image1.png
    722
    561
    media_image1.png
    Greyscale


Regarding claim 18, Rosenbloom et al. disclose the method of claim 17, further comprising: 
measuring a temperature of an outer surface of the sample container (via temperature sensor 315, ¶0045); and 
recording the temperature measurements (done by operator).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shaham et al. (US 20080120984 A1).
Regarding claim 10, Shaham et al. disclose the method of claim 9 except wherein the step of calculating the thaw end time comprises accessing a library of average thaw times. This step can be done by the operator and would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method to use a library of average thaw times for the purpose of using historical data to make a calculated decision.  
Regarding claim 11, Shaham et al. disclose the method of claim 10, except wherein the library comprises average thaw times for a plurality of different container types. A step that can be done by hand, and would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method to use average thaw times for a plurality of different container types for the purpose of using historical data to make a calculated decision.  
Regarding claim 12, Shaham et al. disclose the method of claim 10. The step of identifying the sample container type and accessing a library of average thaw times for the sample container type (can be done by hand).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761